Case 2:20-cv-09687-RGK-AFM Document 45 Filed 02/23/21 Page 1 of 2 Page ID #:1017




 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11                                            ) CASE NO.: 2:20-CV-09687-RGK-AFMx
     Paul Dobson,
12                                            )
                              Plaintiff,      ) Hon. R. Gary Klausner
13                                            )
           vs.                                )
14                                            ) [PROPOSED] JUDGMENT
     U.S. Bank Trust, N.A., as Trustee for    )
15   LSF9 Master Participation Trust, Does 1- )
     10,                                      )
16                                            )
                                              )
17                            Defendants.     )
18                                            )
                                              )
19                                            )
                                              )
20
21
22
23
24
25
26
27
28
                                                            1
                                           [PROPOSED] JUDGMENT
                    Dobson v. U.S. Bank Trust, N.A., et al., Case No. 2:20-CV-09687-RGK-AFMx
Case 2:20-cv-09687-RGK-AFM Document 45 Filed 02/23/21 Page 2 of 2 Page ID #:1018




 1         On December 4, 2020, this Court granted defendant U.S. Bank Trust, N.A., as
 2   Trustee for the LSF9 Master Participation Trust’s (“Defendant”) Motion to Dismiss
 3   plaintiff Paul Dobson’s (“Plaintiff”) Complaint for failure to state a claim pursuant to
 4   Rule 12(b)(6) of the Federal Rules of Civil Procedure.
 5         Additionally, on February 19, 2021, this Court granted Defendant’s Motion for
 6   Rule 11 Sanctions and ordered Plaintiff to pay the sum of $1,000.00 to Defendant.
 7         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED:
 8         1.     That this entire action is dismissed with prejudice;
 9         2.     That judgment be entered in favor of Defendant as to each and every
10   claim set forth in Plaintiff’s Complaint and that Plaintiff takes nothing by way of his
11   claims against Defendant.
12         3.     That judgment be entered in favor of Defendant and against Plaintiff in
13   the amount of $1,000.00.
14
15         IT IS SO ORDERED.
16
17    Dated: February 23, 2021
                                                                  Honorable R. Gary Klausner
18
                                                                  United States District Judge
19
20
21
22
23
24
25
26
27
28
                                                            2
                                           [PROPOSED] JUDGMENT
                    Dobson v. U.S. Bank Trust, N.A., et al., Case No. 2:20-CV-09687-RGK-AFMx
